Citation Nr: 0607396	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-07 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of radical retropubic prostatectomy claimed due to 
failure to diagnose during medical treatment provided by the 
Department of Veterans Affairs in February 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Diego, California, Regional Office 
(RO).  In October 2002, the RO denied service connection for 
bilateral hearing loss, which had been previously denied in 
January and November 2000 prior to the passage of The 
Veterans Claims Assistance Act of 2000 (VCAA).  The veteran 
appealed the October 2002 denial.  In June 2004, the RO 
denied compensation under 38 U.S.C.A. § 1151 for residuals of 
radical retropubic prostatectomy.  

In August 2005, the RO denied the claim of service connection 
for prostate cancer secondary to exposure to Agent Orange, 
based on a claim made in January 2005.  That claim is not 
part of the appeal currently before the Board.  


FINDINGS OF FACT

1.  The most probative medical evidence establishes that the 
veteran's bilateral hearing loss is not etiologically related 
to his military service.  

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
residuals of radical retropubic prostatectomy, as a result of 
VA hospitalization, surgical, or medical treatment, including 
failure to diagnose in February 1999.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  The criteria for compensation pursuant to 38 U.S.C. § 
1151 for residuals of radical retropubic prostatectomy 
resulting from treatment in February 1999, including failure 
to diagnose, have not been met. 38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005) (effective September 2, 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The veteran was provided notice in 
May 2001 as to the hearing loss claim, prior to the decision 
readjudicating this claim on the merits.  As to the 
38 U.S.C.A. § 1151 claim, the veteran was provided VCAA 
notice in September 2003.  The Court also stated that an 
appellant does have the right to VCAA content-complying 
notice and proper subsequent VA process.  The veteran was 
also sent additional follow-up notice letters regarding the 
VCAA in February 2004 and July 2004, requesting that he 
provide any evidence or information related to his claims.

These notices collectively included the type of evidence 
needed to substantiate the claim of service connection, 
namely: evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service, as well as the 
claim for compensation pursuant to 38 U.S.C.A. § 1151.  The 
veteran was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  In the statement of 
the case (SOC) for the hearing loss claim, dated in February 
2003, and in the SOC for the 38 U.S.C.A. § 1151 claim, dated 
in November 2004, the RO cited 38 C.F.R. § 3.159.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

The Board also notes that, in January 2006, the veteran was 
informed of a change in pertinent regulations, via a letter 
sent by the Board.  He responded to the letter in February 
2006, indicating that he had no argument or evidence to 
submit.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  VA 
audiological examination was conducted in September 2002.  
The examiner rendered an opinion in the report.  Moreover, as 
to the 38 U.S.C.A. § 1151 claim, an expert medical opinion 
was rendered in June 2004.  As the veteran has not identified 
additional evidence, and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance. 

II.  Service Connection for Bilateral Hearing Loss

The veteran asserts that exposure to aircraft noise during 
his Air Force service led to bilateral hearing loss.  He 
alleges acoustic trauma occurred while he was an air 
policeman working on the flight line.  He has submitted a 
statement from a retired Air Force Colonel attesting to the 
noise exposure which was encountered by Air Force personnel 
such as the veteran.  The Board acknowledges that the veteran 
was exposed to acoustic trauma during his Air Force service.  
However, as will be explained, the record fails to disclose a 
relationship between current hearing loss and his service.  
In fact, the only medical opinion evidence of record is 
against the veteran's theory.  

Service medical records, including discharge examination in 
September 1966, show audiological results which are not 
considered hearing loss by VA standards.  Specifically,  he 
did not demonstrate auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels 
or greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 
3.385 (2005).  

Hearing loss was not shown or diagnosed for years after 
service.  As late as December 1980, hearing loss was not 
shown.  At that time, a civil service examination did not 
show hearing loss.  Hearing loss was first documented 
approximately 15 years after service.  Records from Camp 
Pendleton, dated from December 1980 through September 1987, 
where the veteran worked, and Kaiser, dated in 1989 show 
hearing loss complaints.  At Camp Pendleton, he was noted to 
have mild high frequency hearing loss in September 1981, 
right ear, probably noise-induced.  This was noted again in 
September 1982, at which time an audiogram reflected a 
puretone threshold of 50 decibels in the right ear at 4000 
Hertz.  At Kaiser, the veteran reported a long history of 
noise exposure and decreased hearing.  The assessment was 
high frequency sensorineural hearing loss, consistent with 
noise trauma.  During a VA examination in July 1986, no 
hearing loss was noted.  A VA audiological evaluation in 
March 1999 shows elevated thresholds meeting the criteria for 
hearing loss under 38 C.F.R. § 3.385.  None of these records 
contain a medical opinion that the current hearing loss was 
due to noise exposure in service.  

The veteran underwent VA audiological evaluation in September 
2002.  The VA examiner reviewed the veteran's medical 
history, as well as his occupational history and reported 
noise exposure.  The examiner also noted that the veteran did 
work on the flight line and was thus exposed to excessive 
noise from aircraft.  He also noted the post service job 
building tires and exposure to noise from pneumatic tools, 
and the use of hearing protection.  Also noted was the 
subsequent job at Camp Pendleton working on heavy equipment.  
During this job, the veteran was reportedly told he had a 
standard threshold shift in his hearing.  The examiner noted 
tinnitus, most likely due to noise exposure after service.  
The diagnosed high frequency sensorineural hearing loss was 
considered by the examiner "not at all related" to noise 
while in service.  The examiner stated that the basis for 
this opinion was that normal hearing sensitivity was clearly 
shown through three audiometric evaluations while serving in 
the military including one just two months before discharge.  
The examiner felt this was a progressive hearing loss that 
occurred even while working at other occupations following 
service.  The audiologist further cited to the reported 
threshold changes during the time the veteran was at Camp 
Pendleton working on heavy machinery, and he noted these were 
well past the time of the veteran's service.  Finally, he 
noted no scientific literature to suggest a progressive 
hearing loss years past the exposure, as is argued in this 
case.  

Although the veteran's current hearing acuity meets the 
requirements of 38 C.F.R. § 3.385, entitlement to service 
connection for this disability, still requires a showing of a 
causal nexus with military service.  

The hearing loss shown to exist years after service, and not 
in service, does not warrant service connection because 
probative medical evidence does not show it was incurred in 
or aggravated by service, as required by 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  There was no hearing loss noted during 
service shown to be chronic, nor was there continuity of 
symptoms after service, which would permit service connection 
for hearing loss under 38 C.F.R. § 3.303(b).  While the 
veteran does have hearing loss diagnosed after discharge, 
service connection cannot be granted under 38 C.F.R. § 
3.303(d), because all the evidence, including that pertinent 
to service, does not establish that the disease was incurred 
in service.  In this regard, the Board finds the most 
probative evidence to be the medical opinion rendered by the 
VA examiner in September 2002.  The examiner fully reviewed 
the veteran's history and rendered an opinion based on the 
history and his examination.  The examiner explained his 
opinion and supported it with references to the record.  His 
opinion was against the claim, as he found the current 
hearing loss was not related to noise exposure in service, or 
otherwise related to service.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no relationship between 
current hearing loss and service, based upon a review of the 
record.  

Moreover, the chronicity provisions of 38 C.F.R. § 3.303 are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Organic diseases of the nervous system shall be 
granted service connection although it was not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year of separation from the 
military.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The record shows hearing loss no earlier than 
approximately 15 years after service.  

The veteran claims that he was exposed to significant noise 
trauma in service. According to Espiritu v. Brown, 2 Vet. 
App. 492, 494 (1992), a layperson is competent to provide 
evidence on the incurrence of injury and resulting symptoms.  
However, only a medical professional can provide competent, 
probative evidence regarding the diagnosis or etiology of a 
disability.

The only medical opinions regarding the etiology of his 
current hearing loss was provided by the VA examiner in 2002.  
The opinion was based on a review of the contemporaneous 
medical evidence, the veteran's related history, and his 
current examination. The Board finds that the lack of 
treatment through the years until at earliest 1982 supports 
the opinion.  

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has current hearing loss, and has 
provided lay evidence regarding the existence of the current 
disability and its relationship to his Air Force service, 
this evidence is not competent to establish the required 
medical nexus.  The Board finds that the examination report 
prepared by the competent medical professional is more 
probative regarding the etiology of the current bilateral 
hearing loss.

III.  38 U.S.C.A. § 1151 claim

The veteran urges that the VA failed to take proper steps to 
diagnose his prostate cancer in February 1999, which led to a 
more radical procedure having to be performed to treat his 
condition in August 2001.  He filed his claim in February 
2003.  

Effective for claims filed on or after October 1, 1997, 
section 422(a) of Public Law 104-204, 110 Stat. 2874, 2926 
(1996), amended 38 U.S.C. 1151 to authorize an award of 
compensation or DIC for a veteran's "qualifying additional 
disability" or "qualifying death."  Under 38 U.S.C. 1151, as 
amended, an additional disability or death qualifies for 
compensation or DIC if it (1) was not the result of the 
veteran's willful misconduct; (2) was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, either by a VA 
employee or in a VA facility; and (3) was proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the care, treatment, or examination, or by an 
event not reasonably foreseeable.

Effective September 2, 2004, the final rules implementing the 
amendments to 38 U.S.C. § 1151 were published.  69 Federal 
Register 46433 (codified at 38 C.F.R. § 3.361).  The 
regulation reads, in part, as follows:

(b) Determining whether a veteran has an 
additional disability.  To determine 
whether a veteran has an additional 
disability, VA compares the veteran's 
condition immediately before the 
beginning of the hospital care, medical 
or surgical treatment, examination, 
training and rehabilitation services, or 
CWT (compensated work therapy) program 
upon which the claim is based to the 
veteran's condition after such care, 
treatment, examination, services, or 
program has stopped.  VA considers each 
involved body part or system separately.

(c) Establishing the cause of additional 
disability or death.  Claims based on 
additional disability or death due to 
hospital care, medical or surgical 
treatment, or examination must meet the 
causation requirements of this paragraph 
and paragraph (d)(1) or (d)(2) of this 
section.  Claims based on additional 
disability or death due to training and 
rehabilitation services or CWT program 
must meet the causation requirements of 
paragraph (d)(3) of this section.

(1) Actual causation required.  To 
establish causation, the evidence must 
show that the hospital care, medical or 
surgical treatment, or examination 
resulted in the veteran's additional 
disability or death.  Merely showing that 
a veteran received care, treatment, or 
examination and that the veteran has an 
additional disability or died does not 
establish cause.

(2) Continuance or natural progress of a 
disease or injury.  Hospital care, 
medical or surgical treatment, or 
examination cannot cause the continuance 
or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's 
failure to timely diagnose and properly 
treat the disease or injury proximately 
caused the continuance or natural 
progress.  The provision of training and 
rehabilitation services or CWT program 
cannot cause the continuance or natural 
progress of a disease or injury for which 
the services were provided.

(d) Establishing the proximate cause of 
additional disability or death.  The 
proximate cause of disability or death is 
the action or event that directly caused 
the disability or death, as distinguished 
from a remote contributing cause.

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and

(i) VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider; or

(ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, in 
appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of § 17.32 
of this chapter.  Minor deviations from 
the requirements of § 17.32 of this 
chapter that are immaterial under the 
circumstances of a case will not defeat a 
finding of informed consent.  Consent may 
be express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.

(2) Events not reasonably foreseeable.  
Whether the proximate cause of a 
veteran's additional disability or death 
was an event not reasonably foreseeable 
is in each claim to be determined based 
on what a reasonable health care provider 
would have foreseen.  The event need not 
be completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.  In determining 
whether an event was reasonably 
foreseeable, VA will consider whether the 
risk of that event was the type of risk 
that a reasonable health care provider 
would have disclosed in connection with 
the informed consent procedures of § 
17.32 of this chapter.

Also relevant is a precedent VA General Counsel opinion that 
held that, under the provisions of 38 U.S.C.A. § 1151, 
benefits may be paid for a disability or death attributed to 
the VA's failure to diagnose and/or treat a preexisting 
condition when the VA provides treatment or an examination.  
See VAOPGCPREC 5-2001 (Feb. 5, 2001).  The GC indicated the 
factual elements necessary to support a claim under § 1151 
based on failure to diagnose or treat a preexisting condition 
may vary with the facts of each case and the nature of the 
particular injury and cause alleged by the claimant.  As a 
general matter, however, entitlement to benefits based on 
such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.

The case therefore hinges on whether any additional 
disability was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
care, treatment, or examination, or by an event not 
reasonably foreseeable.  The only competent evidence 
addressing the matter is the opinion of the June 2004 VA 
examiner.  As to this requirement, the VA examiner provided a 
thorough opinion against a finding of proximate causation.  

It is alleged on behalf of and by the veteran that the VA 
somehow made a mistake in treating the findings of blood and 
suspicious cells in his urine in February 1999, and thus 
failed to timely diagnose or treat his underlying prostate 
cancer, but he has not submitted the required medical 
evidence to support such a claim.  See VAOPGCPREC 5-2001.  

The veteran underwent VA genitourinary examination in June 
2004.  The specialist conducting the examination noted the 
veteran's history of diagnosis of moderately differentiated 
adenocarcinoma of the prostate in August 2001 based on 
biopsy, and subsequent radical retropubic prostatectomy based 
on further biopsy in October 2001.  Details of the tumor were 
noted.  He also noted that the history of increasing prostate 
specific antigen (PSA) levels, with 3.4 in January 1999, 5.5 
in April 2001, and 6.1 in June 2001, precipitated the biopsy.  
Complications resulting from the prostatectomy were noted to 
be documented in the record, including erectile dysfunction 
and incontinence.  

The examiner reviewed the history of treatment at VA dating 
from February 1999, including the previous evaluation at that 
time for hematuria, which included an abnormal cytology of 
urine with abnormal transitional cells, other abnormal cells 
including cells suspicious for malignancy.  The examiner 
noted the repeat urine cytospin in March 1999 also 
demonstrated scattered suspicious transitional cells.  The 
examining doctor rendered a negative opinion as to whether 
there was a relationship between the data discovered in 
February 1999 and the prostate cancer.  He stated that the 
veteran's urine testing in February 1999 was an evaluation of 
hematuria and bladder pathology, not prostate pathology.  The 
examiner noted that prostate cancer was not diagnosed until 
July 31, 2001, secondary to increasing PSA.  The examiner 
concluded by stating that the veteran's prostate cancer 
diagnosis was not delayed and is not caused by or the result 
of bladder pathology or related to the urine cytology 
evaluation of 1999.  

The veteran has countered this opinion by providing a link to 
a web site from the National Institute of Health as well as 
by citing from the Merck Manual for the proposition that 
hematuria can be an indicator of prostate cancer.  This is 
not persuasive medical evidence in this case.  The 2004 VA 
specialist opinion relied on by the Board reflects that, in 
this case, the hematuria was not indicative of the prostate 
cancer that was diagnosed over two years later.  Thus, the 
Board does not dispute that such a finding may be listed as 
an indicator of prostate cancer.  However, in this case, it 
was not an indicator, and VA's actions did not lead to 
additional disability.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995). Thus, the VA report of 2004, which is of great 
probative value, is in essence adopted.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability as a 
result of VA hospitalization or surgical or medical 
treatment.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.  While the veteran, or any lay person who observed 
the veteran is competent to report and describe to a medical 
professional any symptoms the veteran experiences at any 
time, it is the province of health care professionals to 
enter conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and the underlying causes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  



ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of radical retropubic prostatectomy, 
claimed as due to treatment, specifically failure to 
diagnose, in February 1999, by the Department of Veterans 
Affairs, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


